DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on November 6, 2020. Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loghmani (US 2012/0185275 A1) (“Loghmani”) in view of Shad (US 2013/0204145) (“Shad”).

 maintaining, by a records management and processing system, a plurality of records in a database, each record of the plurality of records comprising a record of a service provided to a consumer by a service provider of a plurality of service providers and identifying at least one required action by at least one responsible entity of a plurality of responsible entities and wherein the records management and processing system comprises an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities (Fig. 4, para. 57); 
processing, by the records management and processing system, the plurality of records according to one or more workflows executed by the records management and processing system, wherein the one or more workflows process the plurality of records based on one or more rules applied to the plurality of records (Fig. 4, para. 58);
receiving, by the records management and processing system from a data update service, a set of update information directed to the processing of the plurality of records, wherein the update information is collected by the data update service from the systems of the plurality of responsible entities (Fig. 4, para. 58); 
parsing, by the records management and processing system, the received set of update information into one or more sets of instructions related to processing of one or more records of the plurality of records (Fig. 4, para. 59);
assigning, by the records management and processing system, each of the one or more sets of instructions to one or more categories of a plurality of pre-defined categories of resources, each of the plurality of pre-defined categories of resources 
forwarding, by the records management and processing system, the one or more sets of instructions to each of the one or more resources in the one or more categories to which the sets of instructions have been assigned (Fig. 5, para. 61, as each push request sent through the Internet a corresponding response is received by the health organization’s data server…and if further data exchange is needed…).
Loghmani does not explicitly teach, but Shad teaches defines one or more of procedures to be followed when processing one or more records of the plurality of records, formatting required for one or more records of the plurality of records, additional information required for one or more records of the plurality of records, or processes to be performed when processing one or more records of the plurality of records (Fig. 9, para. 0027).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Loghmani to implement the above steps as taught by Shad because it would improve the automated updated record(s) function based on the entity’s instructions to update a record, as dislosed by Shad (paras. 0038, 0050, 0075).

As per claim 3, Loghmani further teaches tracking, by the records management and processing system, results of processing the plurality of records according to the one or more workflows and the one or more sets of instructions, the results indicating whether the one or more sets of instructions were applied in the processing of the plurality of records (para. 67).  
As per claim 4, Loghmani further teaches analyzing, by the records management and processing system, the results of processing the plurality of records according to the one or more workflows and the one or more sets of instructions (para. 74).  
As per claim 5, Loghmani further teaches implementing, by the records management and processing system, changes to the one or more workflows or the rules applied to the plurality of records based on analyzing the results of processing the plurality of records according to the one or more workflows and the one or more sets of instructions (para. 68, 75).  
As per claim 6, Loghmani further teaches implementing, by the records management and processing system, changes to the plurality of pre-defined categories of resources or one or more resources of at least one of the pre-defined categories of resources based on analyzing the results of processing the plurality of records according to the one or more workflows and the one or more sets of instructions (para. 54-55).

As per claims 8 and 15, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 9-14, 16-20 have similar limitations as recited in dependent claims 2-7; therefore, they are rejected under the same subject matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 were rejected under 35.U.S.C 102(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Note: In claims 1, 8 and 15, the claim limitation “defines one or more of procedures to be followed when processing one or more records of the plurality of records, formatting required for one or more records of the plurality of records, additional information required for one or more records of the plurality of records, or processes to be performed when processing one or more records of the plurality of records” does not require the applied prior art to map all of these claim features.  Because the claim limitation has given an option to select only one from the claim listing elements based on the given term “or” (either one from the listing). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        February 18, 2021